Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158929                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  JAMIE PIKE,                                                                                               Brian K. Zahra
             Plaintiff-Appellee,                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 158929                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 336455
                                                                   Wayne CC: 16-000062-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
           a0529
                                                                              Clerk